DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-15, as filed 12/21/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 13/709,478 (12/10/2012), 61/677,550 (7/31/2012), and 61/677,551 (7/31/2012).
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claim 15 is objected to for the following informality: the claim ends with two periods instead of one. This appears to a typographical error. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes, machines, and/or articles of manufacture which recite, for example:
--One or more non-transitory computer storage media having computer-executable instructions embodied thereon that, when executed, perform a method for displaying on a graphical user interface (GUI), a comprehensive view of a patient's medical information that is specific to a selected body system of a plurality of body systems of the patient, in order to facilitate treatment of medical problems involving at least two different body systems, the method comprising: 
--displaying on the GUI, by a server, a tab selection area including a plurality of body system filter tabs, wherein each body system filter tab in the plurality of body system filter tabs represents a particular body system filter for a particular body system of the patient; 
--receiving, by the server, a selection of a first body system filter tab representing a first body system filter for a first body system of the patient; 
--accessing from a data store, by the server, medical information comprising one or more medication orders and outcome goals of the patient; 
--applying, by the server, the first body system filter to the medical information of the patient and the outcome goals generating a first set of current information comprising the medical information related to the first body system of the patient, a first set of current orders comprising the one or more medication orders related to the first body system of the patient, and a first set of outcome goals comprising the outcome goals related to the first body system of the patient; 
--determining, by the server, an unmet outcome goal based on a comparison of the first body system filter applied to the medical information and the outcome goals; and 
--rendering on the GUI, by the server, simultaneously with the tab selection area, a graphical representation of a comprehensive view of the medical information of the patient related to the first body system of the patient, comprising the first set of current information in a current state display area, the first set of current orders in an order display area, the first set of outcome goals, and a representation of the unmet outcome goal in an outcome goals display area, wherein the order display area includes one or more user action icons corresponding to each of the one or more medication orders of the set of the first set of current orders, and wherein the one or more user action icons are selectable by a user and selection of at least one of the one or more user action icons enables the user to change a status of the corresponding one or more medication orders; 
--determining, by the server, that the status of at least one of the one or more medication orders has been changed in one of the first body system filter tab or a second body system filter tab on the GUI; and 
--rendering, by the server, in the order display area on the GUI, one or more status icons corresponding to the one or more medication orders based on the determined status change, wherein the one or more status icons indicate that the corresponding one or more medication order been changed.

Step 2A Prong One
The above-italicized portion of the claimed invention, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 6-8, 11 and 13-14 which recite particular aspects of how the abstract idea is be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying on a GUI a tab selection area and rendering on the GUI simultaneously with the tab selection area, a graphical representation of a comprehensive view, displaying one or more user action icons that are selectable by a user and selection of at least one of the one or more user action icons enables the user to change a status of the corresponding one or more medication orders,  and receiving data from a data store amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification pars. [0024] and [0025], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a selection of a first body system filter tab representing a first body system filter for a first body system of the patient which amounts to mere data gathering, see MPEP 2106.05(g))
claims 5, 9, and 10 which recite additional limitations amounting to insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and claims 12 which recite additional limitations invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving user selections, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying filters to determine which patient information to display in the GUI, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
claims 5, 9, 10, and 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), and electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Response to arguments
Applicant's arguments filed 12/21/2020 have been fully considered. 
Regarding Step 2A Prong One, Applicant argues that the claimed invention is not directed to a mental process “because rendering on a GUI, selectable user action icons of which selection enables a user to change the status of the corresponding medication orders and rendering status icons indicating a change in the corresponding medication order, require a computer device and cannot be done in the human mind.” Remarks pages 9-10. According to the MPEP, a claimed invention recites an abstract idea when it “sets forth or describes” the judicial exception. In this case, the claimed invention sets forth and describes, e.g., applying filters to medical information and determining goals which are mental processes. The added limitations add to the mental process as described above by, e.g., rending icons and changes to icons, which can be done with pen and paper. Performing this step with a GUI amounts see Applicant’s Specification par. [0024], “The present invention might be operational with numerous other purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers…”). Other steps, such as receiving icon selections, are, as described in more detail above, add insignificant extra-solution activity to the judicial exception, namely mere data gathering.
Regarding Step 2A Prong Two, Applicant argues that the claimed invention amounts to a practical application because the claimed invention “recite[s] a specific improvement by providing a comprehensive view of a patient’s medical information based on body system.” Remarks pages 10-11. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a i.e., a self-referential database), the claimed invention purports to improve the process of gathering, filtering, and displaying data using a computer as a tool (see “there is no effective way to provide a comprehensive view of a patient’s medical information based on body system” on Remarks page 10). There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Regarding Step 2B, Applicant argues that the following two limitations amount to significantly more than an abstract idea: “The system automatically generates a summary page that reflects any changes to the body-system specific patient information and/or outcome goals made by the user. The user can additionally automatically generate a clinical note that summarizes any modifications that have been made to the body-system specific information.” Remarks page 11. This is not persuasive because each of these asserted features, when considered in the context of the claimed combination, appears to be an improvement to a mental process. Generating a summary page that reflects any user changes to the patient information or generating a clinical note summarizing any modifications that have been made to the body-system specific information are both features that can be performed mentally or with pen and paper, and the claimed invention appears to merely implement these ideas using computers as tools.
For these reasons, the ineligibility rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626